
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3123
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 30, 2009
			Received
		
		
			October 13, 2009
			Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To direct the Secretary of the Interior,
		  acting through the Bureau of Reclamation, to remedy problems caused by a
		  collapsed drainage tunnel in Leadville, Colorado, and for other
		  purposes.
	
	
		1.Leadville Mine Drainage
			 Tunnel Remediation
			(a)Short
			 titleThis section may be
			 cited as the Leadville Mine Drainage
			 Tunnel Remediation Act of 2009.
			(b)Tunnel
			 remediationThe Reclamation Projects Authorization and Adjustment
			 Act of 1992 (Public Law 102–575) is amended as
			 follows:
				(1)By striking
			 section 705.
				(2)In section
			 708(a)—
					(A)by striking
			 (a) and inserting (a)(1);
					(B)by striking
			 The Secretary shall have and inserting Except as provided
			 by paragraph (2), the Secretary shall have; and
					(C)by adding at the
			 end the following:
						
							(2)The Secretary shall participate in the
				implementation of the operable unit 6 remedy for the California Gulch Superfund
				Site, including, but not limited to, the following actions:
								(A)Treating water behind any blockage or
				bulkhead in the Leadville Mine Drainage Tunnel, including surface water
				diverted into the Tunnel workings as part of the remedy.
								(B)Managing and maintaining the mine pool
				behind such blockage or bulkhead at a level that precludes surface runoff and
				releases and minimizes the potential for tunnel failure due to excessive water
				pressure in the
				tunnel.
								.
					(3)In section 708(f),
			 by striking and 708 and inserting , 708, and
			 709.
				(4)By adding at the
			 end of title VII the following:
					
						709.Tunnel
				maintenanceThe Secretary
				shall take such steps to repair or maintain the structural integrity of the
				Leadville Mine Drainage Tunnel (LMDT) as may be necessary in order to prevent
				tunnel failure and to preclude uncontrolled release of water from any portion
				of the
				tunnel.
						.
				(5)In the table of
			 sections contained in section 2—
					(A)by striking the item relating to section
			 705; and
					(B)by inserting after
			 the item relating to section 708 the following new item:
						
							
								Sec. 709. Tunnel
				maintenance.
							
							.
					
	
		
			Passed the House of
			 Representatives September 29, 2009.
			Lorraine C. Miller,
			Clerk
		
	
